IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOHN VOLZ,                                : No. 170 EM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
FIRST JUDICIAL DISTRICT, COURT OF         :
COMMON PLEAS,                             :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of November, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.